     Case 1:18-cv-00547-RSK ECF No. 30 filed 05/16/19 PageID.390 Page 1 of 14



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



EMILIO TORRES,

               Plaintiff,

                                                     Case No. 1:18-cv-547
v.                                                   Hon. Paul L. Maloney

VITALE’S ITALIAN RESTAURANT, INC.,
SALVATORE VITALE, and
BELINDA PIERSON,

               Defendants.
                                    /

 ORDER DENYING PLAINTIFF’S MOTION FOR CONDITIONAL CERTIFICATION
        OF A COLLECTIVE ACTION PURSUANT TO 29 U.S.C. § 216(b)

               Plaintiff, Emilio Torres, has filed a “First Amended Collective Action Complaint”

against defendants for alleged violations of the Fair Labor Standards Act (FLSA), 29 U.S.C. § 201

et seq. First Amend. Compl. (ECF. No. 8). This is one of three lawsuits filed by plaintiff related

to his employment at defendants’ restaurant. See Emilio Torres v. Salvatore Vitale, Belinda

Pierson, Agostino Vitale, Angela LoGuidice-Polizzi, and Guiseppe Polizza, 1:18-cv-766 (alleging

that defendants engaged in a criminal enterprise for racketeering) and Emilio Torres v. Vitale’s

Italian Restaurant, Inc. and Salvatore Vitale, 1:18-cv-1088 (alleging retaliation under the FLSA).

The Court entered judgment against plaintiff in the racketeering lawsuit. See Torres, 1:18-cv-766

(Opinion, Order and Judgment (ECF Nos. 29 and 30)). The other two lawsuits remain pending.

This matter is now before the Court on “Plaintiff’s 29 U.S.C. §216(b) motion for conditional

certification of collective action” (ECF No. 22), which has been referred to the undersigned for

decision pursuant to 28 U.S.C. § 636(b)(1)(A).

                                                 1
   Case 1:18-cv-00547-RSK ECF No. 30 filed 05/16/19 PageID.391 Page 2 of 14



               I.     The Amended complaint

               A.     Plaintiff’s allegations

               Plaintiff set forth the following allegations in his amended complaint. Plaintiff

identified defendants as: Vitale’s Italian Restaurant, Inc. (a Michigan Corporation whose principal

place of business is located at 834 Leonard N.E. Grand Rapids, Michigan); Salvatore Vitale (owner

of the restaurant and responsible for its day-to-day operation); and Belinda Pierson (general

manager of the restaurant and responsible for payroll and time cards). Id. at PageID.74-75.

Plaintiff is a former employee who worked at the Leonard Street restaurant during three different

times: in 2010; from May 2012 through June 2014; and, from March 2017 until he was fired on

May 7, 2018. Id. at PageID.74, 76-77.

               Plaintiff was employed “to perform general labor” and worked about 75 hours per

week. Id. at PageID.77. As part of his job, plaintiff “would prepare food, plate food, run the

dishwasher, prep cook, janitorial work, cleaned floors and walls, and performed maintenance of

kitchen equipment among other duties.” Id. Plaintiff and other “similarly situated” employees

were not paid an “overtime premium” (time and a half for hours worked in excess of 40 hours per

week). Id. at PageID.77-79. In addition, they were required to use a second time card to record

any hours worked in excess of 40 hours. Id. Defendant Pierson would issue the employees payroll

checks for their regular hours worked as reflected on the first time card, and pay them in cash for

hours worked in excess of 40 hours per week as reflected on the second time card. Id. at

PageID.79-80. Pierson also instructed employees to bring their second time card to her home on

Sundays “to avoid any possible detection should a state or federal agency come to do an audit of

the business.” Id. at PageID.80. According to plaintiff, defendants used the two time card system




                                                2
   Case 1:18-cv-00547-RSK ECF No. 30 filed 05/16/19 PageID.392 Page 3 of 14



“for the sole purpose of circumventing Defendants’ obligations under the FLSA and the Internal

Revenue Code.” Id. at PageID.79.

               B.      Plaintiff’s claim

               Plaintiff’s First Amended Complaint consists of one count:

                Violation of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. Failure
       to [sic] statutory overtime wage[.]

PageID.82 (emphasis omitted). The gist of plaintiff’s claim is that defendants violated the FLSA

by adopting a “company wide policy and practice not to compensate Plaintiff and those in similar

situated [sic] time and one half for all hours worked over forty (40) in a single workweek.” Id. at

PageID.79. Plaintiff seeks relief including: certification of this case as a collective action under

29 U.S.C. § 216(b); designation of plaintiff as the representative class member; designation of

plaintiff’s counsel as class counsel; declaring that defendants willfully violated the FLSA;

equitable tolling of the statute of limitations beyond the time set forth in the statute; and awarding

the class members unpaid wages, liquidated damages, costs, and reasonable attorneys’ fees. Id.

at PageID.83-84.

               C.      Plaintiff’s motion for conditional certification

               Plaintiff has provided three different definitions of the proposed class for

conditional certification. Plaintiff’s amended complaint defined “the class of similarly situated

Class Members” as:

              Current and former employees of Vitale’s Italian Restaurant, Inc. and
       Salvatore Vitale who were not paid time-and-a-half for hours worked in excess of
       40 hours during a workweek.

Amended Compl. at PageID.82 (italics omitted).




                                                  3
   Case 1:18-cv-00547-RSK ECF No. 30 filed 05/16/19 PageID.393 Page 4 of 14



               Next, plaintiff’s motion and proposed Notice of Right to Join Lawsuit asks to

certify a different class of employees, i.e., employees of Vitale’s Italian Restaurant, Inc., who

worked at the restaurant on Leonard Street after May 15, 2015:

               All individuals who worked or are working at Vitale’s Italian Restaurant,
       Inc., d/b/a Vitale’s Grand Rapids located on Leonard Street who were not paid time
       and a half (overtime) for any hours worked beyond 40 hours in a week at any time
       after May 15, 2015.

Motion (ECF No. 22, PageID.153) (italics omitted); Proposed Notice of Right to Join Lawsuit

(ECF No. 23-2, PageID.308) (emphasis omitted).

               Finally, plaintiff’s memorandum filed in support of the motion refers to the

employees of all of the defendants (i.e., Vitale’s Italian Restaurant, Inc., Salvatore Vitale, and

Belinda Pierson) before the filing of the complaint on May 15, 2018:

               All of Defendants’ current and former employees who are not or were not
       paid time-and-a-half for hours worked in excess of 40 hours during a workweek
       before the filing of this Complaint up to the present.

Memorandum (ECF No. 23, PageID.180) (italics omitted).

               III.   Discussion

               A.     Legal Standard

               This Court previously set forth the standard of review for conditional certification

of a collective action under the FLSA in Jesiek v. Fire Pros, Inc., 275 F.R.D. 242 (W.D. Mich.

2011), which provides in pertinent part:

               The FLSA requires covered employers to pay their nonexempt employees
       at a rate of time-and-a-half for all hours worked each week over forty hours. 29
       U.S.C. § 207(a)(1); Whisman v. Ford Motor Co., 157 Fed.Appx. 792, 796 (6th Cir.
       2005) (unpublished). When an employer violates this provision, the FLSA
       authorizes an employee to sue his or her employer “for and in behalf of himself or
       themselves and other employees similarly situated.” 29 U.S.C. § 216(b). A suit
       brought under § 216(b) is called a “collective action” and is distinct from a “class
       action” suit brought under Fed. R. Civ. P. 23. Comer v. Wal–Mart Stores, Inc., 454
       F.3d 544, 546 (6th Cir. 2006). FLSA collective action suits are not subject to the

                                                4
Case 1:18-cv-00547-RSK ECF No. 30 filed 05/16/19 PageID.394 Page 5 of 14



   numerosity, commonality, typicality, and representativeness requirements of class
   action suits. See O'Brien v. Ed Donnelly Enters., Inc., 575 F.3d 567, 584 (6th Cir.
   2009). Also, unlike class actions where plaintiffs may opt out of the suit, in a
   collective action, putative plaintiffs must opt into the suit. Id. at 583. “These opt-
   in employees are party plaintiffs, unlike absent class members in a Rule 23 class
   action.” Id.

            For the action to proceed as a collective action, the court must be satisfied
   that all the plaintiffs are “similarly situated.” See 29 U.S.C. § 216(b); O'Brien, 575
   F.3d at 583. Unfortunately, the FLSA does not define the term “similarly situated,”
   or provide any guidance as to how the term should be interpreted. See O'Brien, 575
   F.3d at 584. The Sixth Circuit Court of Appeals has declined “to create a
   comprehensive criteria for informing the similarly situated analysis.” Id. at 585;
   see Morgan v. Family Dollar Stores, 551 F.3d 1233, 1259–60 and n. 38 (11th Cir.
   2008) (declining to establish a formal approach to determining whether plaintiffs
   are similarly situated and noting other circuit courts have taken the same approach).
   “The lead plaintiffs bear the burden of showing that the opt-in plaintiffs are
   similarly situated to the lead plaintiffs.” O'Brien, 575 F.3d at 584. A district court's
   certification rulings in an FLSA action fall within the court's discretion. Id.
   (adopting the Eleventh Circuit's approach to review collective-action certification
   decisions for abuse of discretion).

           Federal courts typically follow a two-stage certification process for
   determining whether all plaintiffs are similarly situated. See id. at 583; Lindberg v.
   UHS of Lakeside, LLC, 761 F.Supp.2d 752, 757 (W.D. Tenn. 2011); Wlotkowski v.
   Michigan Bell Tel. Co., 267 F.R.D. 213, 217 (E.D. Mich. 2010). The first stage has
   been referred to as the “notice stage” or “conditional certification stage.” The first
   stage takes place at the beginning of discovery. Comer, 454 F.3d at 546. “The
   purpose of the first stage, or conditional certification, is to provide notice to
   potential plaintiffs and to present them with an opportunity to opt in.” Lindberg,
   761 F.Supp.2d at 757-58. The second stage occurs after all the opt-in forms have
   been received and discovery has closed. Comer, 454 F.3d at 546. The second stage,
   sometime referred to as “final certification,” “is typically precipitated by a motion
   for ‘decertification’ by the defendant usually after discovery is largely complete
   and the matter is ready for trial.” Hipp, 252 F.3d at 1214 (quoting Mooney v.
   Aramco Servs. Co., 54 F.3d 1207, 1214 (5th Cir. 1995)); see O'Brien, 575 F.3d at
   583-86 (affirming the district court's decertification of the collective action).

           Plaintiffs' motion requests conditional, not final, certification. The burden
   on the lead plaintiffs in this first stage is “fairly lenient.” Hipp, 252 F.3d at 1214
   (quoting Mooney, 54 F.3d at 1214); Wlotkowski, 267 F.R.D. at 217 (citing Olivo v.
   GMAC Mortg. Corp., 374 F.Supp.2d 545, 548 (E.D. Mich. 2004)). The evidentiary
   standard is low because, at this stage in the suit, very little discovery, if any, has
   occurred. Because Plaintiffs were afforded limited discovery, they may not rest on
   the unsupported allegations in their complaint, but must put forth a “modest factual
   showing” that the putative plaintiffs are similarly situated. Olivo, 374 F.Supp.2d at

                                              5
   Case 1:18-cv-00547-RSK ECF No. 30 filed 05/16/19 PageID.395 Page 6 of 14



       548 n. 1; see Lindberg, 761 F.Supp.2d at 760; Wlotkowski, 267 F.R.D. at 217
       (finding, under the “fairly lenient” standard at the first stage, plaintiff must “‘submit
       evidence establishing at least a colorable basis for their claim that a class of
       similarly situated plaintiffs exists.’” (citation omitted)); see also Myers, 624 F.3d
       at 555 (“The ‘modest factual showing’ cannot be satisfied simply by ‘unsupported
       assertions,’ but it should remain a low standard of proof because the purpose of this
       first stage is merely to determine whether ‘similarly situated’ plaintiffs do in fact
       exist.” (internal citation and citation omitted)). In determining whether to grant a
       motion at the first stage, a court “does not resolve factual disputes, decide
       substantive issues going to the ultimate merits, or make credibility determinations.
       Rather, those tasks are addressed at the second stage.” Wlotkowski, 267 F.R.D. at
       217 (internal citation omitted).

               Plaintiffs may establish that putative plaintiffs are similarly situated by
       showing “their claims [are] unified by common theories of defendants' statutory
       violations, even if the proofs of these theories are inevitably individualized and
       distinct.” O'Brien, 575 F.3d at 585; see Wlotkowski, 267 F.R.D. at 217 (finding this
       a sufficient, but not necessary, showing). Plaintiffs may also establish the similarly
       situated requirement by showing they “suffer from a single, FLSA-violating policy,
       and when proof of that policy or of conduct in conformity with that policy proves
       a violation to all plaintiffs.” O'Brien, 575 F.3d at 585. “Showing a ‘unified policy’
       of violations is not required, though.” Id. at 584 (citation omitted). Plaintiffs need
       only show that their positions are similar, not identical, to putative plaintiffs. Hipp,
       252 F.3d at 1217 (quoting Grayson v. K Mart Corp., 79 F.3d 1086, 1096 (11th Cir.
       1996)).

Jesiek, 275 F.R.D. at 244-46 (footnotes omitted).

               B.      “Affidavits” submitted by plaintiff

               With respect to the “fairly lenient” evidentiary standard required for conditional

certification, the Court in Jesiak observed that because the “[p]laintiffs were afforded limited

discovery, they may not rest on the unsupported allegations in their complaint, but must put forth

a ‘modest factual showing’ that the putative plaintiffs are similarly situated.” Id. at 245. Here,

there has been no discovery. Plaintiff seeks to establish the factual basis for conditional

certification by filing two “affidavits”.

               Plaintiff set forth the following facts in his affidavit. Plaintiff was hired by

defendant Salvatore Vitale and worked at the Leonard Street restaurant “from 2010 to 2018 at



                                                  6
   Case 1:18-cv-00547-RSK ECF No. 30 filed 05/16/19 PageID.396 Page 7 of 14



various times.” Torres Aff. (ECF No. 23-3, PageID.315). While plaintiff’s amended complaint

described his work at the restaurant from that of a general laborer (see Amend. Compl. at

PageID.77), his affidavit stated that he was a kitchen supervisor and line cook (Torres Aff. at

PageID.315). Plaintiff was paid at hourly rate of $12.00 when hired, with his final compensation

being $15.00 per hour. Torres Aff. at PageID.315. Plaintiff worked an average of 75 hours per

week. Id. “[Defendant] Pierson required me to keep two timecards and instructed me that there

would [sic] to be no more than forty (40) hours reflected on each card.” Id. “When added, both

cards would reflect total hours worked.” Id. Defendant Pierson would tally up the hours of one

card and issue a check for those hours, and then tally up the hours of the other card and issue cash

for those hours. Id. “At no times were tax withholdings deducted from the cash payments I

received.” Id. Defendant Pierson “began taking some of the time cards home with her” after being

warned by a customer that he would report the Vitales to the IRS. Id. Finally, plaintiff stated that

“[t]he two-card system used to compute my pay was the same system used for all other workers

for Vitale’s on Leonard” and that “I personally know that other workers at Vitale’s on Leonard

were also paid in cash and were not paid overtime for the hours they worked over 40 hours in a

week.” Id. at PageID.316.

               Plaintiff also filed a one-page “affidavit” from another former employee, Jovan

Whiteside, which set forth the following facts. Whiteside was a former employee of Vitale’s

located on Leonard Street in Grand Rapids, “from around Spring 2013 to approximately August

2015.” Whiteside Aff. (ECF No. 23-4, PageID.318). Whiteside worked in “guest services” and

“was responsible for dealing with takeout orders, cooking, cleaning and also preparing food in the

kitchen.” Id. Defendant Pierson set plaintiff’s pay at approximately $12.50 per hour and he was

earning approximately $13.50 per hour when his employment ended. Id. Whiteside stated that,



                                                 7
    Case 1:18-cv-00547-RSK ECF No. 30 filed 05/16/19 PageID.397 Page 8 of 14



“[o]n average, I worked around forty five (45) to fifty (50) hours per workweek.” Id. Employees

at the location were not given adequate lunch breaks. Id. Whiteside was paid on a biweekly basis.

Id. All of his hours worked over 40 in a workweek “were paid as straight time” and “[a]t no times

were tax withholdings deducted from the cash payments I received.” Id. Finally, Whiteside stated

that he personally knew that other workers “[w]ere not paid overtime for hours they worked over

40 hours in a week” and “[w]ere instructed to keep their hours on two time cards, including Emilio

Torres.” Id.

                  As an initial matter, the papers filed by Torres and Whiteside are not affidavits.

“An affidavit has been defined to be a declaration on oath, in writing, sworn to by a party before

and attested by some person who has authority to administer oaths.” People to Use of Esper v.

Burns, 161 Mich. 169, 173, 125 N.W. 740 (1910). The papers signed by Torres and Whiteside

neither contained a notary jurat vouching for the truthfulness of the signed record nor the signature

of a notary. See M.C.L. § 55.265(a) (defining a “jurat” as “a certification by a notary public that

a signer, whose identity is personally known to the notary public or proven on the basis of

satisfactory evidence, has made in the presence of the notary public a voluntary signature and taken

an oath or affirmation vouching for the truthfulness of the signed record”) (emphasis added). “The

absence of a jurat or other evidence of verification requires a finding that the document fails to

constitute an affidavit.” Knobloch v. Langholz, No. 231070, 2002 WL 1360388 at *2 (Mich. App.

June 21, 2002) (unpublished). “A purported affidavit, on which perjury could not be assigned if

it was willfully false, would not, in law, be an affidavit at all.” Kelley v. City of Flint, 251 Mich.

691, 696; 232 N.W. 407 (1930), quoting Clarke v. Wayne Circuit Judge, 193 Mich. 33; 159 NW

387 (1916) (syllabus).1


1
 While the Court often sees pro se plaintiffs file unsworn papers as “affidavits,” the Court expects attorneys to submit
properly executed affidavits.

                                                           8
    Case 1:18-cv-00547-RSK ECF No. 30 filed 05/16/19 PageID.398 Page 9 of 14



                  Assuming that plaintiff’s counsel attempted to file these papers as unsworn

declarations pursuant to 28 U.S.C. § 1746, this attempt also fails. Section 1746 provides in

pertinent part that:

                 Wherever, under any law of the United States or under any rule, regulation,
         order, or requirement made pursuant to law, any matter is required or permitted to
         be supported, evidenced, established, or proved by the sworn declaration,
         verification, certificate, statement, oath, or affidavit, in writing of the person
         making the same (other than a deposition, or an oath of office, or an oath required
         to be taken before a specified official other than a notary public), such matter may,
         with like force and effect, be supported, evidenced, established, or proved by the
         unsworn declaration, certificate, verification, or statement, in writing of such
         person which is subscribed by him, as true under penalty of perjury, and dated, in
         substantially the following form: . . .

                 (2) If executed within the United States, its territories, possessions, or
         commonwealths: “I declare (or certify, verify, or state) under penalty of perjury that
         the foregoing is true and correct. Executed on (date). (Signature)”.

28 U.S.C. § 1746.

                  Here, neither plaintiff nor Whiteside certified that their statements were “true and

correct” as required by § 1746. Rather, both declarants diluted the statutory language by stating

that the facts were true “to the best of [their] knowledge, information, and belief.”2 The Court

does not view this diluted language as a declaration authorized by 28 U.S.C. § 1746.                          Such a

statement extends beyond a person’s knowledge and extends to matters within the person’s

“beliefs.” See generally, Totman v. Louisville Jefferson County Metro Government, 391 Fed.

Appx. 454, 464 (6th Cir. 2010) (statements based upon “beliefs” do not demonstrate personal

knowledge). See also Brown v. Smith, No. 1:16-cv-235, 2019 WL 1598682 at *6 (March 4, 2019),

R&R adopted, 2019 WL 1596826 (W.D. Mich. April. 15, 2019) (a statement that certain facts are

“true and correct to the best of my knowledge, information and belief” does not comply with the



2
 Both declarants used the following language, “I, [name], state under penalty of perjury that the foregoing is true and
correct to the best of my knowledge, information, and belief.” PageID.316, 318.

                                                          9
    Case 1:18-cv-00547-RSK ECF No. 30 filed 05/16/19 PageID.399 Page 10 of 14



statutory requirements of 28 U.S.C. § 1746 and does not operate as an unsworn declaration as

allowed under that statute).3 For these reasons, the Court finds that the two affidavits do not

present any factual basis for plaintiff’s motion.

                 The Court will consider the facts as set forth in the properly executed affidavits by

defendants Salvatore Vitale and Belinda Pierson. Defendant Vitale set forth the following facts in

his affidavit. Plaintiff approached Vitale in September 2017, at which time he “complained about

how he was receiving paychecks,” “demanded that he be paid in cash for any overtime or bonuses,”

and that Vitale ultimately agreed to the arrangement “when [plaintiff] threatened to quit, which

would have left the Restaurant without a full-time Kitchen Manager.” Vitale Aff. (ECF No. 25-1,

PageID.337-338). In her affidavit, defendant Pierson stated that Mr. Whiteside was never asked

to complete two time cards while employed by the restaurant, was never paid in cash, and was paid

for overtime. See Pierson Aff. (ECF No. 25-2, PageID.351); Payroll Journal (ECF No. 25-2,

PageID.354-362). In summary, plaintiff has failed to present evidence establishing at least a

colorable basis for his claim that a class of similarly situated plaintiffs exists. See Jesiek, 275

F.R.D. at 244-46. Accordingly, plaintiff’s motion to conditionally certify a collective action will

be denied.

                 C.       Plaintiff’s motion is legally insufficient

                 Even if plaintiff had submitted affidavits or declarations in proper form, there is no

basis to conditionally certify a collective action based upon the facts set forth in those documents.

                 1.       The class is either too broad or undefined

                 The gist of plaintiff’s amended complaint is that defendants engaged in a common

policy or plan which involved: using two time cards; paying employees with checks for the regular


3
 While the Court often sees pro se plaintiffs file “declarations” which do not conform with the requirements of 28
U.S.C. § 1746, the Court expects attorneys to submit properly executed declarations.

                                                       10
  Case 1:18-cv-00547-RSK ECF No. 30 filed 05/16/19 PageID.400 Page 11 of 14



hours worked (as reflected on the first time card); paying employees at their regular hourly rates

for overtime hours worked (as reflected on the second time card); and, paying the overtime hours

in case without withholding income taxes.           As discussed, plaintiff has submitted different

definitions of the proposed class with respect to the timeframe and employers. Setting that matter

aside, however, none of the proposed classes include a group of employees who were subject to

the alleged common policy or plan. Accordingly, plaintiff’s motion will be denied on this basis

as well.

               2.    Plaintiff was not similarly situated to other employees at the restaurant
               because he was a supervisor

               Defendants contend that plaintiff is not similarly situated because he was a kitchen

supervisor as opposed to a general laborer. In this regard, defendant Vitale’s affidavit stated that

he re-hired plaintiff in March 2017 to serve as the “back of the house/Kitchen Manager” at the

restaurant. Vitale Aff. (ECF No. 25-1, PageID.337). As a manager, plaintiff’s duties included

hiring and firing entry-level kitchen staff, setting wages for his direct reports and entry-level

kitchen staff, setting work schedules for himself and direct reports, opening the building in the

mornings, and overseeing morning cleaning crews. Id.

               At this stage, plaintiff’s role as a supervisor, in and of itself, is not a sufficient basis

to deny conditional certification. While plaintiff performed management duties, it is undisputed

that he was paid on an hourly basis like the other employees. Plaintiff only needs to show “that

the proposed class ‘suffer[s] from a single, FLSA-violating policy,’ and that ‘proof of that policy

or of conduct in conformity with that policy proves a violation as to all the plaintiffs.’” Myers v.

Marietta Memorial Hospital, 201 F. Supp. 3d 884, 895 (S.D. Ohio 2016), quoting O'Brien, 575

F.3d at 585 (6th Cir. 2009). For example, in Myers, the court found that while the individuals

held a wide variety of positions (e.g., registered nurses, patient care technicians, care coordinators,

                                                   11
  Case 1:18-cv-00547-RSK ECF No. 30 filed 05/16/19 PageID.401 Page 12 of 14



emergency department technicians, licensed practical nurses, and medical assistants), they could

form a class because all of the positions suffered from a single, FLSA-violating policy. Myers,

201 F. Supp. 3d at 895. Accordingly, the Court rejects this claim by defendants.

                 3.      Plaintiff is not an appropriate representative for the proposed class

                 Defendants also contend that plaintiff is not an appropriate representative for the

other employees in this collective action. Defendants cite no authority to support their contention

that plaintiff is not an appropriate representative because he has filed two other lawsuits related to

his employment at the restaurant. The fact that plaintiff filed other lawsuits against defendants

does not affect the Court’s core concern with identifying a representative for a collective action,

i.e., that the representative be similarly situated to the class members, whose FLSA causes of action

accrued in approximately the same manner as those of the named plaintiff. See O’Brien, 575 F.3d

at 585.

                 Nevertheless, the Court concludes that plaintiff’s claim is not substantially similar

to other employees identified in any of the proposed class definitions.

                  The FLSA does not explicitly define the term “similarly situated,” and
          neither has the Sixth Circuit. Wade v. Werner Trucking Co., 2012 WL 5378311, at
          *4 (S.D. Ohio Oct. 31, 2012) (citing O'Brien v. Ed Donnelly Enters., Inc., 575 F.3d
          567, 584 (6th Cir.2009) [abrogated on other grounds by Campbell-Ewald Co. v.
          Gomez, –– U.S. ––, 136 S.Ct. 663, 669 (2016)]). Although the Sixth Circuit has
          declined to “create comprehensive criteria for informing the similarly situated
          analysis,” it has held that FLSA plaintiffs may proceed collectively in cases where
          “their claims [are] unified by common theories of defendants' statutory violations,
          even if the proofs of these theories are inevitably individualized and distinct.”
          O'Brien, 575 F.3d at 585. “Thus, similarly situated class members under [the]
          FLSA are those whose causes of action accrued in approximately the same manner
          as those of the named plaintiffs.” Lewis v. Huntington Nat'l Bank, 789 F.Supp.2d
          863, 868 (S.D. Ohio 2011). In short, at this first stage, “the plaintiff must show only
          that ‘his position is similar, not identical to the positions held by the putative class
          members.’” Comer, 454 F.3d at 546-47 (quoting Pritchard v. Dent Wizard Int'l,
          210 F.R.D. 591, 595 (S.D. Ohio 2002)). The Court considers that issue “using a
          fairly lenient standard, and typically [the determination] results in conditional
          certification of a representative class.” Id. (quotation omitted).

                                                    12
     Case 1:18-cv-00547-RSK ECF No. 30 filed 05/16/19 PageID.402 Page 13 of 14




Castillo v. Morales, Inc., 302 F.R.D. 480, 483-84 (S.D. Ohio 2014).4

                    Plaintiff’s claim is different from the other members of the proposed class. In his

affidavit, defendant Vitale stated that plaintiff approached Vitale in September 2017, at which time

plaintiff “complained about how he was receiving paychecks,” “demanded that he be paid in cash

for any overtime or bonuses,” and that Vitale ultimately agreed to the arrangement “when

[plaintiff] threatened to quit, which would have left the Restaurant without a full-time Kitchen

Manager.” Vitale Aff. (ECF No. 25-1, PageID.337-338). None of the class definitions include

employees who negotiated cash payments for overtime and bonuses. Furthermore, as discussed

supra, the proposed class does not include employees who were subject to the common policy or

plan of using multiple time cards and paying overtime in cash. Accordingly, plaintiff’s motion

will be denied on this additional basis.

                    IV.      Rule 16 scheduling conference

                    As the parties are aware, this case and the companion case of Torres, 1:18-cv-1088,

are scheduled for a joint Rule 16 scheduling conference on June 13, 2019. If plaintiff is able to

cure the deficiencies in the motion for conditional class certification by re-defining the class and

presenting an adequate factual basis for certification and plaintiff intends to re-file his motion for

conditional class certification, then it would be helpful for the parties to discuss that issue before

the scheduling conference, so that the Court can enter an appropriate scheduling order.




4
    The full citation for the Comer case is Comer v. Wal-Mart Stores, Inc., 454 F.3d 544, 546 (6th Cir. 2006).

                                                           13
  Case 1:18-cv-00547-RSK ECF No. 30 filed 05/16/19 PageID.403 Page 14 of 14



              V.      Conclusion

              For the reasons stated above, plaintiff’s motion for conditional certification of

collective action (ECF No. 22) is DENIED without prejudice.

              IT IS SO ORDERED.


Dated: May 16, 2019                               /s/ Ray Kent
                                                  United States Magistrate Judge




                                             14
